Case 18-81064   Doc 22   Filed 12/05/18 Entered 12/05/18 19:41:37   Desc Main
                           Document     Page 1 of 7
Case 18-81064   Doc 22   Filed 12/05/18 Entered 12/05/18 19:41:37   Desc Main
                           Document     Page 2 of 7
Case 18-81064   Doc 22   Filed 12/05/18 Entered 12/05/18 19:41:37   Desc Main
                           Document     Page 3 of 7
Case 18-81064   Doc 22   Filed 12/05/18 Entered 12/05/18 19:41:37   Desc Main
                           Document     Page 4 of 7
Case 18-81064   Doc 22   Filed 12/05/18 Entered 12/05/18 19:41:37   Desc Main
                           Document     Page 5 of 7
Case 18-81064   Doc 22   Filed 12/05/18 Entered 12/05/18 19:41:37   Desc Main
                           Document     Page 6 of 7
Case 18-81064   Doc 22   Filed 12/05/18 Entered 12/05/18 19:41:37   Desc Main
                           Document     Page 7 of 7
